EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Lawrence Eisen on March 18 2021.

The application has been amended as follows: 

Listing of Claims: 
1.	(Currently Amended) A method comprising:
requesting, by a network controller, which is in communication with a first network element and a second network element that are in communication with each other via multiple equal-cost multi path (ECMP) paths, from the second network element, a first indicator and a second indicator indicative of the multiple ECMP paths;
receiving, by the network controller, the first indicator and the second indicator from the second network element;
transmitting, by the network controller, to the first network element, the first indicator and the second indicator;
installing the first indicator and the second indicator as two separate ECMP paths in a forwarding table of the first network element, wherein the first indicator is an indicator of a first ECMP path and the second indicator is an indicator of a second ECMP path;
assigning, at the first network element, the first indicator to the first ECMP path of the multiple ECMP paths and the second indicator to the second ECMP path of the multiple ECMP paths ;
transmitting, from the first network element, a plurality of packets over the first ECMP path during a first measurement interval of a plurality of measurement intervals, each packet in the plurality of packets transmitted over the first ECMP path including a field in a packet header , the first network element toggling between transmitting packets over the first ECMP path and the second ECMP path of the multiple ECMP paths during successive measurement intervals; 
counting, by the first network element, packets of the plurality of packets transmitted by the first network element during the first measurement interval using a first counter of the first network element; 
receiving, at the second network element, one or more packets from the first network element;
determining, by the second network element, whether the field in the packet header of [[the]] a received one or more packets includes the first indicator or the second indicator;
counting, by the second network element, packets received by the second network element that include the first indicator in the field of the packet header using a first counter of the second network element and packets received by the second network element that include the second indicator in the field of the packet header using a second counter of the second network element; and
determining a loss measurement value for the first ECMP path based on a difference between packets counted by the first counter of the first network element and packets counted by one of the first counter of the second network element or the second counter of the second network element

wherein determining the loss measurement value for the first ECMP path is performed after the first measurement interval while the first ECMP path is inactive, and while second ECMP path is active, and
responsive to the loss measurement value, mitigating packet loss between the first network element and the second network element.

2.	(Currently Amended) The method of claim 1, wherein each packet in the plurality of packets transmitted over the first ECMP path includes the first indicator in the field in the packet header, and wherein the method further comprises:
the second ECMP path from the first network element to the second network element; 
transmitting, from the first network element, a plurality of packets over a second measurement interval; and
counting, by the first network element, packets of the plurality of packets transmitted by the first network element during the second measurement interval using a second counter of the first network element. 

3.	(Original) The method of claim 2, further comprising:
determining a loss measurement value for the second ECMP path based on a difference between packets counted by the second counter of the first network element and packets counted by the second counter of the second network element.

4.	Cancelled. 

5.	(Previously Presented) The method of claim 1, wherein toggling between transmitting packets over the first ECMP path and the second ECMP path during successive measurement intervals further comprises applying a weight factor to the first ECMP path and the second ECMP path.

6.	(Original) The method of claim 5, wherein the weight factor has a value of one or zero.

7.	(Currently Amended) The method of claim 6, wherein the weight factor with [[a]] the value of one is applied to a selected one path of the first ECMP path and the second ECMP path to transmit packets over the selected one path; and
wherein the weight factor with [[a]] the value of zero is applied to the other path of the first ECMP path and the second ECMP path to freeze the other path so that no packets are transmitted over the other path.

8.	(Previously Presented) The method of claim 1, further comprising:


9.	(Currently Amended) One or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to:
request, by a network controller, which is in communication with a first network element and a second network element that are in communication with each other via multiple equal-cost multi path (ECMP) paths, from the second network element, a first indicator and a second indicator indicative of the multiple ECMP paths;
receive, by the network controller, the first indicator and the second indicator from the second network element;
transmit, by the network controller, to the first network element, the first indicator and the second indicator;
install the first indicator and the second indicator as two separate ECMP paths in a forwarding table of the first network element, wherein the first indicator is an indicator of a first ECMP path and the second indicator is an indicator of a second ECMP path;
assign the first indicator to the first ECMP path of the multiple ECMP paths and the second indicator to the second ECMP path of the multiple ECMP paths;
transmit a plurality of packets over the first ECMP path during a first measurement interval of a plurality of measurement intervals, the plurality of packets transmitted over the first ECMP path including a field in a packet header of each packet of the plurality of packets that includes the first indicator or the second indicator, and toggle between transmitting packets over the first ECMP path and the second ECMP path of the multiple ECMP paths during successive measurement intervals; 
count packets of the plurality of packets transmitted by the first network element during the first measurement interval using a first counter of the first network element; 
wherein the plurality of packets are configured to be received at the second network element, the second network element including a first counter of the second network element that in the packet header and a second counter of the second network element that counts packets received by the second network element that include the second indicator in the field [[of]] in the packet header; 
determine a loss measurement value for the first ECMP path based on a difference between packets counted by the first counter of the first network element and packets counted by one of the first counter of the second network element or the second counter of the second network element;

wherein the loss measurement value is determined for the first ECMP path after the first measurement interval while the first ECMP path is inactive, and while second ECMP path is active, and
responsive to the loss measurement value, mitigate packet loss between the first network element and the second network element.

10.	(Currently Amended) The one or more non-transitory computer readable storage media of claim 9, wherein each packet in the plurality of packets transmitted over the first ECMP path includes the first indicator in the field in the packet header, and further comprising instructions that cause the processor to:
assign the second indicator to [[a]] the second ECMP path from the first network element to the second network element; 
transmit a plurality of packets during a second measurement interval; and
count packets of the plurality of packets transmitted by the first network element during the second measurement interval using a second counter of the first network element. 

11.	(Original) The one or more non-transitory computer readable storage media of claim 10, further comprising instructions that cause the processor to:
determine a loss measurement value for the second ECMP path based on a difference between packets counted by the second counter of the first network element and packets counted by the second counter of the second network element.



13.	(Currently Amended) The one or more non-transitory computer readable storage media of claim 9, wherein the toggle between transmitting packets over the first ECMP path and the second ECMP path during successive measurement intervals further comprises applying a weight factor to the first ECMP path and the second ECMP path.

14.	(Previously Presented) The one or more non-transitory computer readable storage media of claim 13, wherein the weight factor that is applied to a selected one path of the first ECMP path and the second ECMP path to transmit packets over the selected one path has a value of one; and
wherein the weight factor that is applied to the other path of the first ECMP path and the second ECMP path to freeze the other path so that no packets are transmitted over the other path has a value of zero.

15.	(Currently Amended) A system comprising:
a first network element;
a second network element;
a network controller, which is in communication with [[a]] the first network element and [[a]] the second network element, the first network element and the second network element in communication with each other via multiple equal-cost multi path (ECMP) paths, wherein the network controller is configured to:
request from the second network element, a first indicator and a second indicator indicative of the multiple ECMP paths;
receive, by the network controller, the first indicator and the second indicator;
transmit, by the network controller, to the first network element, the first indicator and the second indicator;
the first network element and the second network element including a plurality of network ports configured to receive inbound packets and to send outbound packets;
the first network element and the second network element including:
a memory; and

install the first indicator and the second indicator as two separate ECMP paths in a forwarding table of the first network element, wherein the first indicator is an indicator of a first ECMP path and the second indicator is an indicator of a second ECMP path
assign, by the first network element, the first indicator to the first ECMP path of the multiple ECMP paths and the second indicator to the second ECMP path of the multiple ECMP paths;
transmit a plurality of packets over the first ECMP path during a first measurement interval of a plurality of measurement intervals, each packet in the plurality of packets transmitted over the first ECMP path including a field in a packet header , the first network element toggling between transmitting packets over the first ECMP path and the second ECMP path of the multiple ECMP paths during successive measurement intervals; 
count packets of the plurality of packets transmitted by the first network element during the first measurement interval using a first counter of the first network element; 
wherein the plurality of packets are configured to be received at the second network element, the second network element including a first counter of the second network element that counts packets received by the second network element that include the first indicator in the field [[of]] in the packet header and a second counter of the second network element that counts packets received by the second network element that include the second indicator in the field [[of]] in the packet header; 
determine a loss measurement value for the first ECMP path based on a difference between packets counted by the first counter of the first network element and packets counted by one of the first counter of the second network element or the second counter of the second network element,



responsive to the loss measurement value, mitigate packet loss between the first network element and the second network element.

16.	(Currently Amended) The system of claim 15, wherein the plurality of packets transmitted over the first ECMP path include the first indicator in the field [[of]] in the header 
assign the second indicator to [[a]] the second ECMP path from the first network element to the second network element; 
transmit a plurality of packets during a second measurement interval; and
count packets of the plurality of packets transmitted by the first network element during the second measurement interval using a second counter of the first network element. 

17.	(Previously Presented) The system of claim 16, wherein the processor is further configured to:
determine a loss measurement value for the second ECMP path based on a difference between packets counted by the second counter of the first network element and packets counted by the second counter of the second network element.

18.	Cancelled. 

19.	(Previously Presented) The system of claim 15, wherein toggling between transmitting packets over the first ECMP path and the second ECMP path during successive measurement intervals further comprises applying a weight factor to the first ECMP path and the second ECMP path.

20.	(Previously Presented) The system of claim 19, wherein the processor is further configured to:

apply the weight factor, with a value of zero, to the other path of the first ECMP path and the second ECMP path to freeze the other path so that no packets are transmitted over the other path.

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claims (1, 9, 15) the instant claims require requesting by a network controller from the second network element a first indicator and a second indicator indicative of multiple ECMP paths, transmitting by the network controller to the first network element the first indicator and the second indicator, installing the first and the second indicator in a forwarding table of the first network element, assigning, at the first network element, the first indicator to the first ECMP path of the multiple ECMP paths and the second indicator to the second ECMP path of the multiple ECMP paths, transmitting plurality of packets over the first ECMP path during a first measurement interval of a plurality of measurement intervals, the first network element toggling between transmitting packets over the first ECMP path and the second ECMP path during successive measurement intervals, counting by the first network element packets transmitted during the first measurement interval using a first counter of the first network element, receiving one or more packets from the first network element, determining by the second network element whether the field in the packet header of a received one or more packets includes the first indicator or the second indicator , counting by the second network element packets received by the second network, determining a loss measurement value for the first ECMP path based on a difference between packets counted by the first counter of the first network element and packets counted by one of the first counter of the second network element or the second counter of the second network element, and mitigating packet loss between the first network element and the second network element.   Meanwhile, the closest prior art of record, as applied in the Office Action mailed 11/4/2020 (Mizrahi, Ivica and Xi), fails to fairly teach or suggest requesting by the network controller a first indicator and second indicator from the egress node, and pass these indicators to the ingress node, wherein these indicators are indicating the first and second path of multiple ECMP path between ingress and egress nodes, sending packets from the ingress node to the egress 
Claims 2-3, 5-8, 10-11, 13-14, 16-17 and 19-20 include the above-described allowable subject matter for being dependent on independent claim(s) (1, 9, 15)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FADI HAJ SAID/Examiner, Art Unit 2444           

/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444